Citation Nr: 1130828	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 2000 to December 2000, and from January 2004 to April 2005.  The Veteran also had service with the Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, a travel board hearing was held before the undersigned in Roanoke, Virginia.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

During the Board hearing before the undersigned in April 2011, the Veteran testified that he continues to service in the Army National Guard.  The record shows that, although his service treatment records (STRs) have been associated with the claims file, records from his National Guard service have not.  As the National Guard records could be of significant probative value in determining whether service connection for the disabilities at issue is warranted, they should be obtained prior to appellate consideration.  

The record includes a March 2009 VA examination that includes negative nexus opinions regarding whether the Veteran's lumbar and cervical spine disabilities are related to service; however, these opinions were rendered without the benefit of review of records from the National Guard service.  For this reason, a supplemental opinion might be necessary, should additional records be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take customary measures to obtain treatment (medical) records of the Veteran's National Guard service, particularly any annual or periodic physical examination reports.  

2.  Thereafter, if additional medical records are obtained and associated with the claims file, the RO/AMC should request that an addendum opinion be obtained from the examiner who examined the Veteran in March 2009 regarding whether it is at least as likely as not (probability 50 percent of more) that the Veteran's currently demonstrated lumbar and cervical spine disabilities are related to service.  If the examiner who conducted the March 2009 examination is not available, the Veteran should be scheduled for an examination with another VA examiner who should render the requested opinion.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues of service connection for lumbar and cervical spine disabilities.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).  The Veteran is advised to appear and participate in any scheduled VA examination or reexamination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


